AO 245B (CASD Rev. 1119) Judgment in a Criminal Case                                                     FILED
                                         UNITED STATES DISTRICT                                         T MAY 31 2019
                                            SOUTHERN DISTRICT OF CALIFO                         IA   Ct~K. u.s DfSn:1fCT C(Ju"'r
                                                                                                 SOUTht:.Gi'< DiST81CT OF CALiFORNIA
              UNITED STATES OF AMERICA                                JUDGMENT I                                         E   ':'lEPUTY
                                    V.                                (For Offenses Committed On or After November 1, 1987)
              ROBERTO ALVAREZ-TAPIA (1)
                                                                         Case Number:         3:19-CR-001343-GPC

                                                                      Scott Pactor
                                                                      Defendant's Attorney
USMNumber                           84344-298
0­
THE DEFENDANT:
IZI   pleaded guilty to count(s)          1 of the Infonnation

o     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section I Nature of Offense                                                                                        Count
8:1326(a),(b) - Removed Alien Found in the United States (Felony)                                                              1




     The defendant is sentenced as provided in pages 2 through                  2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
o     The defendant has been found not guilty on count(s)

o     Count(s)                                                   is         dismissed on the motion ofthe United States.

IZI   Assessment: $100.00 - Waived


o     JVTA Assessment*: $

      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI Fine waived                 0 Forfeiture pursuant to order filed                                               , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                      May 31. 2019
                                                                      DmeOfImp~;],                          S2
                                                                      HON. GONZALO P. CURIEL
                                                                      UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1119) Judgment in a Criminal Case

DEFENDANT:                ROBERTO ALVAREZ-TAPIA (1)                                                Judgment - Page 2 of2
CASE NUMBER:              3: 19-CR-001343-GPC

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
       The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       D at _ _ _ _ _ _ _ _ A.M.                         on _______________________________

       D     as notified by the United States MarshaL

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States MarshaL
             as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:
                                ________________________ ill ________________________
       Defendant delivered on

 at _____ ___________ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL


                                          ---------------------------
                                     By              DEPUTY UNITED STATES MARSHAL
